11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Billy Ray Henderson,                           * From the 91st District Court
                                                 of Eastland County,
                                                 Trial Court No. 25432

Vs. No. 11-19-00320-CR                         * September 2, 2021

The State of Texas,                            * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.